644 S.E.2d 136 (2007)
BOONE
v.
The STATE.
No. S07A0448.
Supreme Court of Georgia.
April 24, 2007.
Verdis Boone, Oglethorpe, pro se.
Fred Andrew Lane, Jr., Dist. Atty., Thurbert E. Baker, Atty. Gen., Craig Edward Miller, Asst. Dist. Atty., for Appellee.
SEARS, Chief Justice.
In 2001, Verdice Boone pled guilty in Polk County to felony murder, aggravated battery, and arson. He received a life sentence for felony murder and a concurrent twenty-year sentence for the arson offense. In 2006, Boone filed a motion to withdraw his guilty plea. "It is well-settled that when the term of court has expired in which a defendant was sentenced pursuant to a guilty plea, the trial court lacks jurisdiction to allow the withdrawal of the plea. [Boone's] only available means to withdraw his guilty plea is through habeas corpus proceedings."[1] Accordingly, the trial court properly denied Boone's motion to withdraw his guilty plea.[2]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Henry v. State, 269 Ga. 851, 853, 507 S.E.2d 419 (1998) (citations omitted).
[2]  Rubiani v. State, 279 Ga. 299, 612 S.E.2d 798 (2005).